Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s remarks and 1.132 declaration of Adam Elhofy filed 6/27/22 are acknowledged.  

2.   Claims 47, 51, 59, 82, 83, and 117-119 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.  

Claims 1, 4, 6, 10, 27, and 116 are under examination.  Note that the claims are only under examination as they read on a product for treating autoimmune disease.

3.   In view of applicant's amendments the objection to the specification has been withdrawn. 

4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.   Claims 1, 4, 6, 10, 27, and 116 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,201,596 in view of U.S. Patent No. 8,883,169 and U.S. Patent No. 8,323,696.

As set forth previously, The ‘596 patent teaches more that one autoimmune antigens encapsulated by a biodegradable particle, including a carboxylated particle, said particle comprising a zeta potential of about -100mV to about 0 mV and having a diameter of between about 0.1 μm to about 10 μm (see particularly, column 10, lines 6-16; column 11, line 35 – column 13 line 6, and column 17, lines 63-66).  

	The reference differs from the claimed invention in that it does not teach the antigens linked as a fusion protein employing a linker cleavable by an intracellular protease.

 The ‘169 patent teaches T cell antigen epitopes linked as fusion proteins wherein the fusion protein also comprises a protease cleavable linker between the antigens.  The fusion proteins are described as useful for generating immune responses to the antigens (see particularly, column 2, lines 1 -10).

The ‘696 patent teaches the use of biodegradable particles encapsulating antigens cleavable by an intracellular protease, particularly for intracellular delivery to MHC class I molecules (see particularly, column 22, lines 4-28).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ the fusion protein of the ‘169 patent to link the encapsulated antigens of the ‘596 patent, further employing the intracellular cleavable linker of the ‘696 patent.  At least four advantages are readily envisaged, first the generation of an immune response (in this instance tolerogenic) to the specific antigens, second, the ability to precisely control the ratio of the antigens to one another, third, the convenience of dealing with a single protein for encapsulation rather than multiple, and fourth, the intracellular delivery of the individual antigens to MHC class I molecules.  Claim 116 is included in the rejection because intracellular proteases cleave site specifically, i.e., the cleave a particular amino acid sequence.

Applicant's arguments filed 6/27/22, have been fully considered but are not found persuasive.  Applicant selectively reviews the cited references and argues against them individually.

The review is noted.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant again argues a lack of motivation to combine the references.

Adequate motivation to combine is set forth in the body of the rejection.

Applicant alleges the use of impermissible hindsight.
Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Regardless, the substitution of known equivalents for the same purpose is clearly not the use of improper hindsight.

Applicant argues that no evidence of the ability to precisely control the ratio of the antigens to one another has been provided.

Such should be readily apparent to the artisan with even a rudimentary knowledge of general chemistry, and certainly the ordinarily skilled artisan for whom the rejection was written.

Applicant next turns to the 1.132 declaration of Adam Elhofy.  Such will be addressed here.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the Declarant’s interest in the outcome, while not disclosed in the declaration, the declarant's C.V. indicates that he is an employee of the assignee, COUR Pharmaceuticals.  Accordingly, said declarant has an obvious interest in the outcome of the case.  Regarding the factual support provided, it must be noted that the declarant has provided only an opinion that the invention is non-obvious and therefore patent eligible.

The declarant states:
"I provide this declaration i response to the Examiner’s assertion that it would require only routine experimentation to arrive at the present particle comprising a fusion protein in view of the publications cited in the Office Action."

No such assertion has been made.
The declarant finds the examiner's positions "unfounded".

The declarant's position is noted.

The declarant argues against the '596 patent individually.

It is the combined references that render the claimed invention obvious.

The declarant argues that creating longer fusion proteins is "synthetically challenging".

The creating of long fusion proteins was well with the skills of the ordinarily skilled artisan at the time of filing.  Indeed, therapeutic fusion proteins were known in the 1980's.

The declarant argues against the '169 patent individually.

Again, it is the combined references that render the claimed invention obvious.

The declarant states that the fusion protein of the instant claims is "more functional".

"More functional" is not a consideration in a rejection for obviousness.

The declarant argues against the '696 patent individually.

It is the combined references that render the claimed invention obvious.

The declarant states that the fusion protein of the instant claims "provides beneficial effects".

"Beneficial effects" is not a consideration in a rejection for obviousness.

The declarant states that the fusion protein of the instant claims is "more efficient".

"More efficient" is not a consideration in a rejection for obviousness.

The declarant alleges unexpected results.

Absent any showing thereof, an allegation of unexpected results does not render the invention of the instant claims non-obvious in view of the cited art.

The declarant concludes by once again arguing against the references individually.

Said issue has been addressed above.

Turning back to applicant's arguments, applicant argues a lack of reasonable expectation of success in producing the construct of the instant claims.

The production of fusion proteins and encapsulation by biodegradable particles was well known and routine in the art at the time of filing.

Applicant argues "surprising beneficial effects".

Absent a specific showing of said "surprising beneficial effects" applicant's argument alone does not render the invention of the instant claims non-obvious in view of the cited art.  As set forth previously, the primary reference teaches the use of antigen loaded nanoparticles for the induction of tolerance, thus, such is not unpredictable in view of that reference alone.  Nor are the results surprising.  Also note that applicant simply alleging that the results are surprising or unexpected in the face of a rejection for obviousness is not a persuasive argument.

6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.   Claims 1, 4, 6, 19, 27, and 116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,616,113 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).

Applicant argues that the ‘113 patent does not teach the use of a linker to attach 2 epitopes.

Linkers were known and obvious in the art at the time of filing.  Note that the '696 patent teaches linkers cleavable by an intracellular protease.

8.   Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,522,180 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).

Applicant argues that the ‘803 patent does not teach a particle encompassing 2 epitopes and a linker.

Such is addressed in the rejection.

Linkers were known and obvious in the art at the time of filing.  Note that the '696 patent teaches linkers cleavable by an intracellular protease.

9.   Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,617,747 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.

Applicant argues that the ‘747 patent does not teach the use of a linker to attach 2 epitopes.

Linkers were known and obvious in the art at the time of filing.  Note that the '696 patent teaches linkers cleavable by an intracellular protease.


10.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 11, and 16 of U.S. Patent Application No. 16/064,528 (now U.S. Patent No. 11,510,996) in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass more than one autoimmune antigens encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).

Applicant argues that the ‘996 patent does not teach the use of a linker to attach 2 epitopes

Linkers were known and obvious in the art at the time of filing.  Note that the '696 patent teaches linkers cleavable by an intracellular protease.

11.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 18-23, 26, and 27 of U.S. Patent Application No. 16,272,775 (now U.S. Patent No. 11,413,337) in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Size of the particle comprises only routine optimization.

Applicant argues that the ‘337 patent does not teach the use of a linker to attach 2 epitopes. 

Linkers were known and obvious in the art at the time of filing.  Note that the '696 patent teaches linkers cleavable by an intracellular protease.
12.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92, 93, 95, 97-100, and 102-108 of U.S. Patent Application No. 16,847,450 (now U.S. Patent No. 11,129,881) in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Size of the particle comprises only routine optimization.

Applicant argues that the ‘881 patent does not teach the use of a linker to attach 2 epitopes.  

The use of linkers is not claimed.  Note that the '696 patent teaches linkers cleavable by an intracellular protease.

13.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-63 of U.S. Patent Application No. 16,852,196 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass an autoimmune antigen encapsulated by a carboxylated biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Size of the particle comprises only routine optimization.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant argues that the ‘196 application does not teach the use of a linker to attach 2 epitopes.

The use of linkers is not claimed.  Note that the '696 patent teaches linkers cleavable by an intracellular protease.

14.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.  Claim 10 is rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) A particle of “between about 0.3µm to about 1µm”.

No support for the limitation has been cited and none has been found in the specification. 

Applicant has not addressed this rejection.

16.   The following new rejections were necessitated by Applicant’s amendments.

17.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-94 of U.S. Patent Application No. 17/364,351 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass more than one autoimmune antigens encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).  Note that the '696 patent also teaches linkers cleavable by an intracellular protease.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18.  Claims 1, 4, 6, 19, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent Application No. 17/482,043 in view of U.S. Patent No. 8,323,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims encompass more than one autoimmune antigens encapsulated by a biodegradable particle, said particle comprising a zeta potential between -100mV to about 0 mV and having a diameter of between 0.1 μm to about 10 μm.  As set forth in the rejection above, the encapsulating of more than one antigen for intracellular delivery of the individual antigens to MHC class I molecules in the form of a fusion protein is obvious.  Regarding carboxylation, as set forth in the ‘596 patent carboxylation enhances the uptake of the particles by phagocytes including monocytes (see particularly column 10, lines 6-16).  Note that the '696 patent also teaches linkers cleavable by an intracellular protease.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.  No claim is allowed.

20.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

22.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 12/06/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644